Citation Nr: 1729459	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING OF APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim is currently in the jurisdiction of the RO in Waco, Texas.  

In April 2012 and September 2016, the Board remanded the matter for due process considerations and additional evidentiary development.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. §7107(a)(2) (West 2014).  


FINDINGS OF FACT

The Veteran's PTSD with alcohol abuse is manifested by no more than occupational and social impairment with reduced reliability and productivity; there was not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total social and occupational impairment.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

In pertinent part, the record on appeal shows that in August 2003, the appellant underwent VA medical examination in connection with his claim of service connection for PTSD.  He reported that since his separation from service, he had experienced nightmares and daily traumatic recollections of his combat service in Korea.  He indicated that he had been employed since service separation, tolerating these symptoms.  The examiner noted that the Veteran had received a master's degree in education and was working as a counselor.  He was married to his third spouse and had seven natural children and two step children.  He reported a history of two suicide attempts in the past.  The examiner described the Veteran's functional status as fairly good and noted that he had been able to function on a job for many years.  Examination showed no impairment of thought processing or communications.  The Veteran denied delusions or hallucinatory activity, current suicidal or homicidal thoughts, ideas, or plans.  He had the ability to maintain his personal hygiene and perform other basic activities of daily living.  He was oriented as to person, place, and time.  He reported memory problems, but examination showed basic memory to be intact.  There was no obsessive or ritualistic behavior observed or noted.  Rate and flow of speech was normal.  The Veteran denied panic attacks and phobias.  He appeared blunted in affect, depressed and anxious.  Impulse controls were fairly good and he had a tendency to become verbal only when having a problem in this area of concern.  The Veteran reported multiple sleep interruptions.  After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran as having PTSD.  He described the Veteran as exhibiting moderate symptoms including a depressed mood, insomnia, and difficulty in social and occupational functioning and interpersonal relationships.  

In a March 2004 statement, the Veteran indicated that his PTSD had increased in severity.  

The Veteran again underwent VA medical examination in June 2004.  He reported that he had been attending group therapy for PTSD since 2003.  He continued to work full time as a veterans counselor and had been married to his current wife for 23 years, whom he described as a stabilizing factor.  He admitted to ongoing alcohol abuse as self-medication for his PTSD.  The Veteran reported symptoms including nightmares 2-3 times per week, avoiding, emotional numbness, and sleep deprivation.  He was angry, irritable and hypervigilant.  He had lost no time from work due to PTSD because he was philosophically work-oriented.  His leisure pursuits included gardening and golfing but his social relationships were limited to friends with whom he golfed and drank.  There was a remote history of assaultive behavior but none in recent years.  There was also a remote history of suicidal ideation but none recently.  Examination showed that the Veteran was appropriately groomed and fully oriented.  He denied any suicidal or homicidal ideation and/or hallucinatory experiences.  There was no evidence of delusional thinking.  Thought processes were logical and goal directed.  Insight and judgement appeared to be intact.  Memory in all spheres was intact and overall intellectual functioning was in the average to high average range.  After examining the Veteran, the examiner diagnosed PTSD with secondary alcohol abuse and assigned a GAF score of 51.  

In a February 2005 statement, the Veteran indicated that his PTSD symptoms included lack of sleep, anxiety, depression, nightmares, and nervousness.  He indicated that he had been abusive in prior marital relationships and had walked out on two prior marriages.  

The Veteran was afforded a VA examination in March 2005.  He reported that he continued to work full time, explaining that if he did not keep himself busy his PTSD symptoms get worse.  He had lost no time from work in the last 12 months but there had been social impairment.  He did play golf but otherwise was largely alone.  He indicated that he felt fatigued and depressed and was crying more frequently.  Although he used alcohol over the years to self-medicate himself, he did not drink much anymore because he could not mix it with his medications.  He indicated that two of his prior marriages failed because of his temper and drinking.  He had difficulty getting close to the children from his prior marriages.  He indicated that he had been married to his current spouse for 27 years and that she had been his anchor.  She knew how to handle his temper, moods and anxiety and she was very patient with him.  His relationship with his wife was good and his relationship with his grandchildren was better than with his own children.  There was no violence or assaultive behavior although in the past the Veteran used to be angry and used to lose his temper.  Now he got irritable and angry and tried to walk away from people before he loses his temper.  He denied suicide attempts in the last year.  Performance in his employment seemed to be good as did responsibilities of self-care and family role functioning.  Social and interpersonal relationships are minimal.  He goes to play golf and socializes to an extent.  

On examination, there was no impairment of thought process and the Veteran communicated well.  He denied delusions or hallucinations and made good eye contact.  There was no inappropriate behavior and he did not have suicidal or homicidal thoughts, ideations, plans, or intent.  He was able to maintain good personal hygiene.  He was very tense and anxious during the interview but was oriented to person, place, and time.  His memory was intact for both short term and long term memory.  There is no obsessive or ritualistic behavior.  His speech was relevant and logical with no obscure speech pattern.  There were no panic attacks.  The Veteran reported nightmares and feeling guilty and severely depressed and moderately anxious.  The Veteran reported getting irritable but did not have any impulse control problems.  His sleep was significantly impaired.  The diagnosis was PTSD, chronic and severe.  A GAF of 50 was assigned.  

In September 2006, the appellant submitted an application for a total rating based on individual unemployability due to service-connected disabilities, stating that he had been unable to work since September 1, 2006, as a result of his service-connected PTSD, hepatitis, and tinnitus.  

In October 2006, the appellant's employer indicated that the Veteran had retired effective August 31, 2006.  

In an October 2006 statement, the appellant indicated that he had retired as a result of his service-connected disabilities.  He indicated that due to hearing impairment, it had become increasingly difficult to hear phone conversations with individuals who had soft or low speech volume.  He also indicated that sitting for long periods of time affected his left hip, lower back, and knees which interfered with his work efficiency.  

In July 2008, the Veteran was afforded a VA examination.  He reported a depressed mood, frequent crying, nightmares and sleep problems as well as feeling easily irritated, poor emotional control, and hypervigilance.  He reported that he continued to participate in group therapy and got comfort from being with other veterans.  The Veteran reported that he had retired after thirty years as a federal employee because "work wasn't fun anymore."  He had become increasingly frustrated and less patient with changed that had been occurring.  The Veteran reported that he had been married to his current spouse since 1981.  They had intense arguments at times due to his anger problems.  He had seven biological children and two step children whom he described as "great" and he talked about them proudly.  He indicated that he had good relationships with all of them.  The appellant also reported having a small group of friends with whom he golfs and has known for over 20 years.  He considered himself to be close with three of them.  He pursued leisure activities such as golfing on weekends with friends and working in his yard.  The appellant reported a recent road rage incident in which he was prepared to fight another motorist, but the other driver drove away.  

On examination, the Veteran's thought processes and communication was logical and goal directed.  There were no delusions or hallucinations nor was there evidence of psychotic thinking.  The Veteran reported that he had had no suicidal thoughts in past few years.  He was fully oriented.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran reported short term memory problems, however the examiner found that his long term memory was intact.  The Veteran reported frequently checking his door locks and not remembering that he just checked them.  He indicated, however, that this behavior did not interfere with routine activities.  The Veteran reported feeling depressed three to four times weekly, being hypervigilant, easily startled, and having sleep impairment.  He denied panic attacks.  He reported frequent crying spells, feelings of guilt, intrusive thoughts of war experiences, feeling easily irritated, and having poor emotional control.  His symptoms occurred daily and were severe enough to interfere with social functioning.  After examining the Veteran, the examiner's diagnosis was PTSD.  The examiner assigned a GAF score of 55.  The examiner noted that the Veteran's PTSD signs and symptoms had resulted in deficiencies in most areas in that he reported retiring from his job due to decreased ability to cope with changes that were occurring in the workplace and that his marital relationship is impacted by his poor anger control  and tendency to overreact to situations.  This had also contributed to some social impairment as he becomes provoked easily and overreacts to the point of recently almost becoming involved in a physical altercation with a motorist.  

In July 2010, the Veteran testified at a hearing at the RO at which he described his PTSD symptoms.  He testified that he is unable to sleep, felt hypervigilant, had had three divorces because he was abusive to his former spouses.  

The Veteran was again afforded a VA examination in August 2010.  The Veteran reported that he was often short-tempered which negatively affected his relationship with his wife.  He played golf in a local league on the weekends which was his only social outlet.  On examination, there were no hallucinations, no inappropriate behavior, no obsessive or ritualistic behavior other than checking his door locks.  The Veteran reported panic attacks once a month for 15 minutes, usually when he felt threatened.  He denied homicidal or suicidal thoughts.  The Veteran's remote memory was mildly impaired and his recent memory was moderately impaired.  Other symptoms included avoidance, difficulty with sleep, irritability, and difficulty concentrating.  The examiner noted that the Veteran had learned to manage his anger when he becomes frustrated.  The examiner also noted that the Veteran was retired due to his age or length of service.  The diagnosis was PTSD and the examiner assigned a GAF score of 61.  

At a VA examination in January 2011, the Veteran reported continued attendance at group therapy and compliance with his medication.  The Veteran reported continued irritability, sleep impairment and crying spells.  He denied suicidal thoughts.  He indicated that he had been married to his wife for 30 years and had a supportive relationship with her.  He acknowledged occasional arguments but denied any increase in problems with communication that would impair their relationship.  The Veteran had seven children and maintained communication with them as well.  He described himself as a loner but goes golfing weekly with the same group of men that he has known for twenty years.  He also enjoyed gardening.  He had one suicide attempt in the 1950's and one in the 1960's  which were precipitated by relationship problems with each of his ex-wives.  He denied recent episodes of violence or altercations.  On examination, the Veteran was fully oriented and his thought content was normal.  He had good insight.  He reported checking the perimeter of his house at least 4 times a night which was annoying to him.  He also reported panic attacks 4-5 times a year.  The Veteran's recent and immediate memory was mildly impaired.  His remote memory was normal.  He exhibited minimum personal hygiene and had no problem with activities of daily living.  The examiner noted that the Veteran had retired due to age or as a result of the duration of his work.  The diagnosis was PTSD and a GAF score of 61 was assigned.  The examiner noted that the Veteran had reported difficulty with social functioning, avoiding any outings or events in public which could have stimuli reminding him of his trauma.  He also reported having less friends and social supports because of his unwillingness to go on social outings and his increased irritability.  

The Veteran was most recently afforded a VA examination in January 2017.  The examiner noted that the Veteran continued to receive VA treatment, including medication and therapy, to help address his PTSD symptoms which included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, irritable behavior, exaggerated startle response, concentration difficulties, sleep disturbances, feelings of detachment from others, markedly diminished interest in participation in significant activities, a persistent inability to experience positive emotions, avoidance, intrusive memories, and difficulty establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally
functioning satisfactorily, with normal routine behavior, self-care and conversation.  

VA clinical records obtained in support of the Veteran's claims show that he has received regular treatment for PTSD, including group therapy and medication management for years.  His symptoms were noted to include crying spells, irritability, diminished interest in activities, feelings of detachment from others, and hypervigilance.  


Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, the GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As discussed above, the Veteran has been assigned GAF scores ranging from 50 to 61, indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflects moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board has summarized the relevant evidence above where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.  

The Veteran's PTSD has been evaluated by the RO as 50 percent disabling due to symptoms such as depression, anxiety, chronic sleep impairment, memory impairment, hypervigilance, disturbances of motivation and mood, and difficultly establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  He seeks a rating in excess of 50 percent, arguing that he is totally disabled due to his PTSD.  

After reviewing the record in its entirety, the Board finds that the criteria for a rating in excess of 50 percent have not been met for any period of the claim.  As set forth above, in order to warrant a rating in excess of 50 percent the Veteran's PTSD must be productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

The evidence, however, shows that although the Veteran has a remote history of two episodes suicidal ideation or intent, he has consistently denied suicidal ideation for any period of the claim.  He reports an obsessional ritual of checking his locks, but acknowledges that this behavior, while annoying to him, does not interfere with routine activities.  Repeated examinations over several years have shown that his speech is consistently within normal limits, with no indication of illogical, obscure, or irrelevant speech.  He has also reported panic attacks but the record clearly shows that they are not continuous and the Veteran does not contend otherwise.  The Veteran also exhibits significant depression, but he has been repeatedly noted to be able to function independently, appropriately and effectively.  The record clearly reflects that he exhibits irritability and he reports a road rage incident in which he was prepared to engage in an altercation with another motorist, who drove away.  He has shown, however, an ability to control his behavior and there have been no periods of violence during the pendency of this claim.  Further, the Veteran has been repeatedly described as fully oriented and well groomed.  The record does not show, nor does he contend, that he neglects his personal appearance or hygiene.  In addition, repeated examinations over the course of this claim show that the Veteran consistently exhibits no gross impairment in thought processes or communication, nor has he shown hallucinations or delusions.  He does not have memory loss for names of close relatives, his own occupation, or his own name.  

The Board acknowledges that the Veteran reports that one of the reasons he chose to retire was that his work was no longer fun due to changes at work.  He has not, however, otherwise exhibited difficulty in adapting to stressful circumstances.  In addition, although he experiences social impairment as evidenced by the fact that he spends most of his time alone, he has not shown to be unable to establish and maintain effective relationships.  Rather, the record shows that he has been married for several decades, maintains good relationships with his children and grandchildren, and regularly gets together to golf with a group of long term friends.  

In summary, the Board finds that the Veteran's symptoms and overall impairment do not more nearly approximate the criteria for a 70 percent rating or higher.  This conclusion is consistent with the findings of the VA examiners, who have generally assigned GAF scores indicating moderate to serious symptomatology.  The GAF scores assigned are but one factor for consideration in a rating.  Considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds that they are consistent with the narratives contained in the lay statements, treatment records, and examination reports of the Veteran's psychiatric symptomatology.  The Board also notes that most recently, the VA examiner in January 2017 concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for PTSD with alcohol abuse.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD disability, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD with alcohol abuse varied to such an extent that a rating greater or less than 50 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse is denied.  


REMAND

The Board regrets the delay; however, further development is needed prior to adjudicating that Veteran's TDIU claim.

The Veteran contends that he has been unable to work since September 2006 as a result of his service-connected disabilities.  The record establishes that service connection is currently in effect for PTSD with alcohol abuse, rated as 50 percent disabling from August 14, 2003; supraventricular arrhythmia, rated as 30 percent disabling from January 28, 2016; tinnitus, rated as 10 percent disabling from August 14, 2003; hepatitis B with hepatitis E, rated as 10 percent disabling from November 30, 2004; bilateral hearing loss, rated as zero percent disabling from August 14, 2003; onychomycosis, rated as zero percent disabling from August 14, 2003; and hypertension, rated as zero percent disabling from April 6, 2004.  The Veteran's combined disability rating is 60 percent from August 14, 2003, and 70 percent from January 28, 2016.  

The Board remanded this matter in September 2016 for the purpose of obtaining a VA medical examination to address the Veteran's TDIU claim.  A review of the record indicates that the Veteran underwent VA PTSD examination in January 2017.  The examiner address the severity of the Veteran's service-connected PTSD but did not comment on the impact of the Veteran's other service-connected disabilities upon his ability to obtain and maintain substantially gainful employment.  This deficiency should be remedied on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the examiner who conducted the January 2017 examination of the Veteran and ask that he provide an addendum to the examination report.  Specifically, he should be asked to provide an opinon as to whether it is at least as likely as not that the Veteran's service-connected PTSD with alcohol abuse, supraventricular arrhythmia, tinnitus, hepatitis B with hepatitis E, bilateral hearing loss, onychomycosis, and hypertension, either singly or in combination, prevent him from obtaining and maintaining substantially gainful employment.  

If the examiner is no longer available, the AOJ should refer the claims file to another examiner for the purpose of obtaining an opinion.  If the examiner deems it necessary to examine the Veteran, an examination should be scheduled.  

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


